                                         June 23, 2021



VIA ECF

The Honorable Analisa Torres, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312



       RE:     Shaw v. ProCore, LLC
               Civil Action No.: 1:21-cv-03883 (AT)

Dear Judge Torres:

       Our firm represents Defendant ProCORE, LLC (improperly pleaded as ProCore, LLC)
(“Defendant”) in the above-referenced matter. We write to seek clarification on Defendant’s
deadline to respond to the Complaint, and request an extension of time to move, respond or
otherwise answer the Complaint accordingly.

       Pursuant to the Court’s Order dated May 28, 2021, this case was referred to mediation
under Local Civil Rule 83.9 and as part of a pilot program for cases involving claims under the
Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. As such, the parties have conferred
and agreed to participate in mediation on July 14, 2021.

        The current deadline for Defendant to move, respond or otherwise answer the Complaint
is June 25, 2021. Defendant respectfully seeks clarification regarding its obligation to move,
respond or otherwise answer the Complaint prior to the conclusion of mediation. To the extent that
Defendant does have an obligation to move, respond or otherwise answer the Complaint,
Defendant respectfully requests an extension of time until July 30, 2021 so that the parties can
allocate their time and resources towards the upcoming mediation. Plaintiff has consented to this
request. Defendant does not believe this extension will impact deadlines in this case given this
early juncture.

                                             Respectfully submitted,

                                             NUKK-FREEMAN & CERRA, P.C.

                                             /s/ Brian L. Tremer
                                             Brian L. Tremer, Esq.
